DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 06/22/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-10 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351817 A1) as set forth in the Non-Final Rejection filed 02/22/22 is herein amended due to the Applicant’s amendments.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351817 A1).
	Regarding Claims 1, 3-7, and 9-10, Kim et al. discloses compounds of the following form:

    PNG
    media_image1.png
    248
    399
    media_image1.png
    Greyscale

([0263]; page 123) where R15 = substituted or unsubstituted C6-60 aryl group such as phenyl, biphenyl, terphenyl, and naphthyl ([0047], [0057], [0059], [0264]); A11-12 = C6-20 arylenes such as benzene and naphthalene (as long as A11 and A12 are not both benzene) ([0014], [0063]).  Embodiments are disclosed:

    PNG
    media_image2.png
    194
    392
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    265
    788
    media_image3.png
    Greyscale

(page 62) such that (for compound H125) m = 1, R1-5 = Ar2 = hydrogen, X1-2 = X4 = C(Ar3) (with Ar3 = hydrogen), X3 = N, n = 0, X6 = single bond, X5 = S, and Ar1 = C12 aryl group (biphenyl) of Applicant’s Formulae 4 and 5.  However, Kim et al. does not explicitly disclose a compound that fully reads on Applicant’s formulae, particularly in regards to the nature of the heterocyclic substituent group comprising X5.  Nevertheless, it would have been obvious to modify H125 as disclosed by Kim et al. (above) the resulting compound fully corresponds to any one of Applicant’s Formulae 4 and 5.  The motivation is provided by the fact that the modification merely involves change in the bonding position of the fused benzene group (to the dibenzothiophenyl), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Kim et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.  
Kim et al. further discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  substrate (210), anode (110), organic layer (150), and cathode (190) (Fig. 4); the organic layer comprises hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and electron-injecting layer ([0276], [0423], [0457]-[0458]).  Kim et al. discloses its inventive compounds to comprise the light-emitting layer ([0275], [0346]-[0347]).  Notice that the light-emitting layer is inherently electron-transporting as it is a site of electron-hole movement and recombination; the upper half of the light-emitting layer can be defined to be an “electron transport auxiliary layer.”

	Regarding Claims 2 and 8, Kim et al. discloses another embodiment:

    PNG
    media_image4.png
    213
    399
    media_image4.png
    Greyscale

(page 61) such that X5 = O of Applicant’s Formula 3.  However, Kim et al. does not explicitly disclose an embodiment that fully reads on Applicant’s Formula 3, particularly in regards to the connection point of the heterocyclic substituent group comprising X5.  Nevertheless, it would have been obvious to modify compound H114 as disclosed by Kim et al. (above) such that it fully corresponds to Applicant’s Formula 3.  The motivation is provided by the fact that the modification merely involves change in the connection point of the heterocyclic group to the pyridylene, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Kim et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.

Allowable Subject Matter
7.	Claims 12 and 13 are allowed.
	The closest prior art is provided by Kim et al. (US 2016/0351817 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    248
    399
    media_image1.png
    Greyscale

([0263]; page 123) where R15 = substituted or unsubstituted C6-60 aryl group such as phenyl, biphenyl, terphenyl, and naphthyl ([0047], [0057], [0059], [0264]); A11-12 = C6-20 arylenes such as benzene and naphthalene (as long as A11 and A12 are not both benzene) ([0014], [0063]).  Embodiments are disclosed:

    PNG
    media_image2.png
    194
    392
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    265
    788
    media_image3.png
    Greyscale

(page 62).  However, it is the position of the Office that neither Kim et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compound as recited by the Applicant, particularly in regards to the presence of additional phenylene(s) groups (due to n being an integer of 1-3).

Response to Arguments
8.	Applicant’s arguments on pages 26-30 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786